Citation Nr: 1829260	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right tonsil squamous cell carcinoma with right neck metastasis, as due to Agent Orange exposure.

2.  Entitlement to service connection for jawbone implantation, as secondary to right tonsil squamous cell carcinoma with right neck metastasis.

3.  Entitlement to service connection for a speech impediment, as secondary to right tonsil squamous cell carcinoma with right neck metastasis.

4.  Entitlement to service connection for throat scarring, as secondary to right tonsil squamous cell carcinoma with right neck metastasis.

5.  Entitlement to service connection for facial scarring, as secondary to right tonsil squamous cell carcinoma with right neck metastasis. 

6.  Entitlement to service connection for bone graft scar right leg, as secondary to right tonsil squamous cell carcinoma with right neck metastasis.

7.  Entitlement to service connection for skin graft scar left leg, as secondary to right tonsil squamous cell carcinoma with right neck metastasis.


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

Certain diseases associated with exposure to herbicide agents, including respiratory cancers (cancer of the lung, bronchus, trachea or larynx), may be presumed to have been incurred in service even if there is no evidence of the disease in service. See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Squamous cell carcinoma of the tonsils is not among the diseases eligible for presumptive service connection under section 3.309(e).  Id.  Nevertheless, service connection for his type of cancer may still be established with proof of direct causation. See Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009).

The Veteran was diagnosed as having right tonsil squamous cell carcinoma in April 2005.  At that time, he denied a history of smoking.  He stated that he had chewed tobacco on and off for 15 years, but stopped in 2001.  He stated that he occasionally smokes a cigar and drinks anywhere from one to six alcoholic beverages a week.  

In November 2014, the Veteran's private physician, Bethany Helvig, M.D. stated that main risk factors for oral squamous cell carcinoma have been identified as alcohol consumption and tobacco abuse/smoking.  She noted that the Veteran had a negative history for alcohol and cigarette smoking, but a 10 year history of chewing tobacco.  She also noted that he was stationed in the Republic of Vietnam from November 1970 to June 1972 and had exposure to Agent Orange.  Dr. Helvig concluded that "Agent Orange is known to cause malignancies in the upper airway including the tonsil.  It is a possibility that the patient's tonsillar carcinoma is related to his exposure to Agent Orange while stationed in Vietnam."

In February 2015, Dr. Helvig provided an addendum to the earlier opinion for clarification purposes.  She provided that it is at least as likely as not, "about a 50% chance that the patient's tonsillar carcinoma is related to his exposure to Agent Orange while stationed in Vietnam."

Dr. Helvig's November 2014 and February 2015 opinions are based, in part, on the premise that the Veteran chewed tobacco for 10 years and had a negative history for alcohol.  However, in April 2005 the Veteran reported that he had chewed tobacco on and off for 15 years, but stopped in 2001, and that he occasionally smokes a cigar and drinks anywhere from one to six alcoholic beverages a week.  Given this inconsistency, remand is required for an additional medical opinion.

As the remaining claims on appeal for secondary service connection are inextricably intertwined the claim for service connection for right tonsil squamous cell carcinoma, they are deferred at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the etiology of his right tonsil squamous cell carcinoma with right neck metastasis.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.  

(a)  The examiner should ask the Veteran clarify his history of tobacco chewing, cigar and alcohol use.  As noted above, in April 2005 the Veteran stated that he had chewed tobacco on and off for 15 years, but stopped in 2001, and that he occasionally smokes a cigar and drinks anywhere from one to six alcoholic beverages a week.  See Midwest Ear, Nose & Throat treatment record, dated April 29, 2005.  However, in November 2014 and February 2015 Dr. Helvig noted that the Veteran had chewed tobacco for only 10 years and had a negative history for alcohol.

(b)  The examiner should also state whether or not the tonsils are part of the respiratory system (the lung, bronchus, trachea or larynx), and provide an explanation for his/her opinion.  In providing this opinion, the examiner should consider the November 2014 opinion from Dr. Helvig stating that "Agent Orange is known to cause malignancies in the upper airway including the tonsil," which suggests that the tonsils are part of the upper airway.

(c)  The examiner must provide an opinion as to whether is at least as likely as not (50 percent probability or greater) the Veteran's right tonsil squamous cell carcinoma is related to any incident of service, to included exposure to herbicide agents.  
In providing this opinion, the examiner must take into account the Veteran's personal circumstances and how any recognized risk factors apply in his particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors (such as chewing tobacco, cigar and/or alcohol use) that might be the cause of the Veteran's right tonsil carcinoma, whether his right tonsil carcinoma manifested itself in an unusual manner, etc., should be taken into account.  The examiner should also consider Dr. Helvig's November 2014 and February 2015 medical opinions.  

The examiner must provide a comprehensive report including a complete explanation for all opinions and conclusions reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




